Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed October 6, 2021 in reply to the Non-final Office Action mailed July 7, 2021. Claims 1-16 have been canceled; and claims 32-38 have been newly added. Claims 17-38 are now pending.
Telephone Interview of 7/20/2021 – Interview Summary 
Applicant’s “Summary of Interview” filed July 27, 2021 is not accurate. 
Contrary to Applicant’s assertions in their “Summary of Interview” filed July 27, 2021, the Examiner maintains that the Office’s Interview Summary mailed July 26, 2021 is a true and accurate written record of the substance of the interview held on July 20, 2021.  
While it is indeed recognized that the Office’s Interview Summary is not a comprehensive verbatim transcript of the proceedings, as would be produced from e.g. a PTAB Oral Hearing, the Office’s Interview Summary is based on meticulous written notes taken during and immediately after the interview itself, and the interview summary was carefully composed immediately after completion of the interview on July 20, 2021, so as to properly set forth for the record a complete and accurate written statement of the substance of the interview.  
Further, Applicant’s “Summary of Interview” filed July 27, 2021 states:
 “Examiner Browe stated that he does not need to consider any new evidence or enter any Applicant amendments because of the previous Board decision. Examiner Richter disagreed with Examiner Browe and stated that Applicants are entitled to amend the claims and present new evidence in the child case”.
This statement is entirely inaccurate. The Examiner never stated that new evidence need not be considered or that any new claim amendments cannot be or should not be entered because of a previous Board decision. In complete contrast, the Examiner pointed out that Applicant’s “long felt need” argument, in stark contrast to Applicant’s assertion, was in fact already fully addressed in the Examiner’s Answer and also fully considered by the Board and found to be unpersuasive (Applicant asserted, incorrectly, that their “long felt need” argument was somehow dismissed by the Examiner and never considered by the Board). This is clearly not the same as stating that new evidence need not be considered. 
The Examiner also pointed out that Applicant’s proposed “new” claims were previously presented in the parent case, rejected, and the rejection of these claims was affirmed by the Board, adding that while Applicant may submit the new claims, the new claims themselves are not likely to result in an allowance. This is clearly different from stating that the new proposed claims will not be entered. 
Contrary to Applicant’s assertion, there was never any “disagreement” between the Examiner and SPE Richter. Rather, the Examiner and SPE Richter were in full agreement with each other, and with the Board, that Applicant’s claimed subject matter is prima facie obvious, and thus not patentable. Further, there was never any disagreement as to whether the proposed new claims could be entered. Both Examiners agreed that the new claims would be entered if filed, with Examiner Browe 
Still further, Applicant’s “Summary of Interview” filed July 27, 2021 states: 
“Examiner Browe stated…claims 17-30…are not directed to the elected species because Applicant’s elected the species without traverse”. 
The Examiner never made such a statement, or anything close to it. The alleged statement itself is logically incongruent. Rather, what the Examiner actually pointed out is that Applicant’s elected subject matter, including Applicant’s elected “property”, has been completely addressed by the examination of claim 31. It was further pointed out that Applicant elected a single disclosed species of “property” without traverse, i.e. presumably since Applicant was in agreement that the various recited properties were mutually exclusive. Thus, while claim 31 was directed to the elected property, claims 17-30 were directed to combinations of properties and the combinations were not elected. Indeed, Applicant is in reality merely attempting to prematurely extend the examination to the non-elected properties.
Moreover, Applicant’s “Summary of Interview” filed July 27, 2021 makes reference to an alleged telephone interview exclusively between Applicant’s representative and SPE Richter on July 27, 2021, and Applicant goes on to allege that in this telephone discussion, SPE Richter discussed “complaints” about the Examiner’s “adversarial demeanor” unrelated to the present case, and dismissed the Office’s Interview Summary of July 26, 2021 as “never seen anything like this in terms of Examiner Browe’s inaccurate summary”, and Applicant further notes a discussion about not wanting to prejudice their chances” and “wanting to keep the record…entirely professional”. 
The Examiner, however, would like to point out that there appears to be no formal written record whatsoever (i.e. an Interview Summary) mailed by the Office, as would be standard routine practice, of the alleged telephone interview on July 27, 2021. The Examiner was not present at the alleged interview on July 27, 2021, and was not otherwise made aware of it beyond Applicant’s telling. Further, Applicant’s allegations effectively implying that a USPTO SPE would appear to be heavily biased against and engage in personally demeaning the Primary Examiner assigned to the case with the representative attorney for the case in a private conversation are very alarming and disturbing, to say the least.
Regardless, as noted, supra, the Examiner maintains that the Office’s Interview Summary mailed July 26, 2021, regarding the actual telephone interview of July 20, 2021, was carefully composed immediately after the interview, and is true and accurate. Further, with respect to the actual interview of July 20, 2021, and the present case generally, Applicant’s assertions, either explicit or implicit, that the Examiner has “an adversarial demeanor”, is “prejudiced”, and is “not professional” are totally inaccurate and baseless, and reflect a lack of professional decorum in conducting business before the Office, which is improper. 
Petition Decision
	Applicant filed a petition under 37 CFR §1.144 on July 30, 2021. In the decision mailed August 16, 2021, the petition was granted. Hence, claims 17-30 were found to prima facie obvious, and thus not patentable.
	Pursuant to the Petition Decision, claims 17-30 are hereby rejoined for examination. However, the restriction/election requirement of August 26, 2020 remains in effect, as the Petition Decision merely concluded that claims 17-30 read on the elected subject matter.
	Accordingly, this Action is being made Non-final. Claims 17-38 are currently under examination. 
	In the response filed October 6, 2021, Applicant complains that “the claims were originally filed with an accelerated Track 1 fast track request” and the Examiner’s error “has delayed the proper accelerated examination”. 
	The Examiner, however, would like to point out that the timing delay is due to Applicant’s own decision to file a petition. The elected subject matter, including the elected “property”, was already fully examined prior to the petition. Because the claimed subject matter is not patentable, Applicant then decided to maneuver to extend the examination to non-elected species of “property”, which decision the Examiner neither forced nor was ever a party of. Any delay thus has nothing to do with the Examiner assigned to this case.
	Further, it is noted that because Applicant filed an inaccurate interview summary, as discussed in detail supra, per MPEP 713.04 the Examiner had the option of mailing a Notice of Incomplete Amendment, giving Applicant another 30 days to correct the inaccurate interview summary, which would have delayed prosecution further. However, as a courtesy, and in the spirit of furthering compact prosecution, this was not done. 
Abstract
The abstract remains objected to for the following reasons:
1. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. If the invention is a composition, the abstract should recite the key requisite ingredients. If the invention is a method, the abstract should recite the key active steps. 
2. In general, formulations of gamma-hydroxybutyrate for e.g. treatment of narcolepsy are nothing new to the art. The abstract still fails to inform the reader of the key technical aspects of the invention, such as e.g. both an immediate-release component and a delayed-release component, and the critical moisture-proof nature of the packaging, in particular a package comprising aluminum foil with a water vapor transmission rate of 7 mg/liter/day. 
Correction is required.  See MPEP § 608.01(b).
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 27-46, 58-66, 69-81 of U.S. Patent No. 10,272,062 in view of Mogna (U.S. Patent Application Pub. No. 2014/0231300) and Anonymous (Engineering Toolbox [online]; 2003).
Applicant’s elected subject matter is directed to a pharmaceutical composition comprising i) an immediate-release component comprising gamma-hydroxybutyrate, and ii) a modified-release component comprising gamma-hydroxybutyrate; wherein the pharmaceutical composition is in a sachet (package) with an interior relative humidity from 29% to 54%, and further wherein the said package can exhibit the property that after 6 months of storage at 40C and 75% relative humidity, the pharmaceutical composition does not contain greater than 3% of gamma-hydroxybutyrate degradation products.
Claims 1-15, 27-46, 58-66, 69-81 of U.S. Patent No. 10,272,062 discloses a once-nightly pharmaceutical composition comprising i) an immediate-release component comprising gamma-hydroxybutyrate, and ii) a modified-release component comprising a core comprising gamma-hydroxybutyrate and 10-50 wt% of a coating comprising hydrophobic compound (e.g.hydrogenated vegetable oil) with a mixture of methacrylic acid copolymers (e.g. acid-ethyl acrylate copolymer and methacrylic acid-methyl methacrylate copolymer (1:2)) in a weight ratio of 0.4 to 4. 
Mogna disclose a package that can be in the form of e.g. an aluminum foil sachet for holding and protecting e.g. pharmaceuticals, which package is composed of two or more layers of aluminum, each layer being 20 microns thick, and which is impermeable to water vapor and oxygen, with the water vapor transmission rate being less than 1 3/24 hours (i.e. precisely equivalent to less than 1 mg/L/day) (abstract; paragraphs 0001, 0002, 0008, 00130015, 00160023. 0028, 0048-0050, 0055, 0057, 0058, 0060, 0061, 0066, 0067, 0070, 0073, 0075).
Engineering Toolbox discloses that the recommended relative humidity for producing medicines and capsules is generally within the range from 20-45%.
Claims 1-15, 27-46, 58-66, 69-81 of U.S. Patent No. 10,272,062 do not explicitly disclose that the pharmaceutical composition is in a package (e.g. sachet) with an interior relative humidity of 29-54% and a water vapor transmission rate of less than 7 mg/L/day. These deficiencies are cured by the teachings of Mogna and Engineering Toolbox. 
Claims 1-15, 27-46, 58-66, 69-81 of U.S. Patent No. 10,272,062 discloses a pharmaceutical composition comprising i) an immediate-release component comprising gamma-hydroxybutyrate, and ii) a modified-release component comprising a core comprising gamma-hydroxybutyrate and 10-50 wt% of a coating comprising hydrophobic compound (e.g.hydrogenated vegetable oil) with a mixture of methacrylic acid copolymers (e.g. acid-ethyl acrylate copolymer and methacrylic acid-methyl methacrylate copolymer (1:2)) in a weight ratio of 0.4 to 4; wherein the pharmaceutical composition further comprises 1.2-15 wt% malic acid and 1-15 wt% of the mixture of xanthan gum, carrageenan gum, and hydroxyethylcellulose; wherein the pharmaceutical composition comprises 4.5, 6.0, 7.5, or 9.0 g of gamma-hydroxybutyrate present in a weight ratio of 10/90 to 65/35 in the immediate-release and modified-release components. Since Mogna discloses that pharmaceuticals susceptible to water vapor or oxygen can be protected by storing the pharmaceutical in a package that can be in the 3/24 hours (i.e. precisely equivalent to less than 1 mg/L/day); one of ordinary skill in the art would thus be motivated to package the pharmaceutical composition in Mogna’s aluminum sachet, with the reasonable expectation that the resulting packaged pharmaceutical composition will be well protected from water vapor and oxygen, to thus prevent leakage of the gamma-hydroxybutyrate and other undesired chemical processes from occurring that would spoil the composition.
Mogna discloses that regardless of the specific decay mechanism underlying a pharmaceutical material’s susceptibility to moisture, it is certain that a series of detrimental cascading events will unfold leading to the decay of a moisture-susceptible material at a relative humidity above 60% (see paragraph 0063). Moreover, anyone of ordinary skill in the art would certainly know that the ambient indoor relative humidity of nearly all climate-controlled buildings, including a typical medical laboratory or processing facility, is about 30-60%. Since Mogna discloses that the moisture-susceptible medicines should certainly not be exposed to a relative humidity of above 60%, but otherwise don’t specify any critical relative humidity at which they are packaged, it can reasonably be presumed that Mogna packages the pharmaceutical under typical, ambient conditions in a climate-controlled indoor facility with a relative humidity of 30-60%. Moreover, Engineering Toolkit discloses that the recommended relative humidity for producing medicines and capsules is generally within the range from 20-45%. Hence, in view of the cited prior art, one of ordinary skill in the art would thus be motivated to package the pharmaceutical in Mogna’s sachet having an interior 
As far as the limitation of “initial degradants…are less than 0.05%”, this would be well understood by anyone of ordinary skill in the art as commonplace for any pharmaceutical product providing a maximum daily dose of greater than 1 g of drug.  Since the Liang et al. composition is understood to provide a daily or nightly dose of about 4.5-9 g of gamma-hydroxybutyrate (i.e. the drug), the threshold for degradation products is 0.05%, i.e. the initial degradants must be less than 0.05% (see e.g. Impurities in New Drug Products, August 2006, at https://www.fda.gov/media/71733/download; Attachment 1).
As far as the limitation of claim 37, Liang et al. employ the barrier coat primarily to provide moisture protection to prevent the leakage of gamma-hydroxybutyrate. Since packaging Liang et al.’s pharmaceutical composition in Mogna’s aluminum sachet would thus eliminate the vulnerability of the composition to moisture and oxygen, one of ordinary skill in the art would thus recognize that Liang et al.’s barrier layer is no longer necessary for the purposes of a “barrier coat”.
One of ordinary skill in the art is thus lead to the claimed packaged pharmaceutical composition. Since the composition is the same, the properties must necessarily be the same as well. Hence, the packaged pharmaceutical composition one of ordinary skill in the art would thus arrive at as just described would thus have the various stability properties recited. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 31 stipulate that the composition “does not contain greater than 3% of gamma-hydroxybutyrate degradation products”. However, one of ordinary skill in the art cannot definitively ascertain what the percentage is based on, e.g. the weight of gamma-hydroxybutyrate, the moles of gamma-hydroxybutyrate, the weight of the pharmaceutical composition as a whole, the total daily intake of the degradation product, or something else. 
Claim 17 stipulates that the “initial degradants…are less than 0.05%”. However, one of ordinary skill in the art cannot definitively ascertain what the percentage is based on, e.g. the weight of gamma-hydroxybutyrate, the moles of gamma-hydroxybutyrate, the weight of the pharmaceutical composition as a whole, the total daily intake of the degradation product, or something else.
Claim 18 is indefinite for the following reasons:
dissolution testing has an absolute value that is less than 0.83h (=50 min)”. One of ordinary skill in the art would not comprehend such a limitation. For example, one of ordinary skill in the art would not understand what “the absolute value of dissolution testing” means, and what this parameter has to do with time. 
2. Claim 18 further stipulates that “the difference in gamma-hydroxybutyrate dissolved at any dissolution sampling times is less than 10%”. One of ordinary skill in the art cannot definitively ascertain what the difference is based on, and what the “less than10%” is relative to. 
Claim 19, which depends from claim 17, stipulates that the composition exhibits “a lag time that is less than 70, 60, or 50 minutes different” than the lag time at the beginning of the storage period, which renders the claim indefinite for the following reasons:
1. One of ordinary skill in the art cannot definitively ascertain what the “lag time” is in reference to, i.e. lag time specifically for what. The original specification defines “lag time” as “the latency period for release of gamma-hydroxybutyrate”. However, claim 17 stipulates that the composition comprises an immediate-release component, so what “lag time” can there possible be?
2. The claim recites a broader range, i.e. “less than 70” and at least one narrower range, e.g. “less than 50”, that falls within the broader range in the alternative in the same claim. 
3. One of ordinary skill in the art cannot definitively ascertain whether the expression “less than…different than”, e.g. “less than 70 minutes different than”, means 
Claim 21 stipulates that 4.5 g, 6 g, 7.5 g, and 9 g doses of the composition exhibit the recited property. One of ordinary skill in the art, however, cannot definitively ascertain whether the claim necessarily limits the composition to these specific doses, or rather whether only these specific doses achieve the recited property, but the composition is not so limited to these specific doses, or something else.
Claims 25-27, which depend from claim 17, each stipulate that the composition exhibits “a lag time” that is less than the specified amount of minutes “different” than the lag time at the beginning of the storage period, which renders the claim indefinite for the following reasons:
1. One of ordinary skill in the art cannot definitively ascertain what the “lag time” is in reference to, i.e. lag time specifically for what. The original specification defines “lag time” as “the latency period for release of gamma-hydroxybutyrate”. However, claim 17 stipulates that the composition comprises an immediate-release component, so what “lag time” can there possible be?
2. One of ordinary skill in the art cannot definitively ascertain whether the expression “less than…different than”, e.g. “less than 70 minutes different than”, means that the “lag time” after storage in necessarily “less than” the lag time before storage by the recited amount, or is merely “different than”, i.e. could be less than or could be greater than, the “lag time” before storage by the recited amount. 
stable dissolution profile” when stored for 18 months. The limitation “stable” is relative, arbitrary, and subjective, and is not defined by the claim. One of ordinary skill in the art cannot definitively ascertain the metes and bounds of “stable”.
Claim 38 stipulates that “the composition has been shown to achieve a relative bioavailability (RBA) of greater than 80%”, which renders the claim indefinite. First, one of ordinary skill in the art cannot definitively ascertain whether the composition necessarily has the RBA recited, i.e. the fact that the composition “has been shown to achieve” the property at some point in time under some set of conditions does not mean the composition necessarily must have this property. Moreover, the claim specifies a relative bioavailability of 80%, but never specifies what this percentage is relative to. In effect, the limitation is meaningless, i.e. the bioavailability is 80% relative to something, which something is unspecified and unknown.
Claims 18-30 and 32-37 are indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
I. Claim 17-31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. Patent Application Pub. No. 2006/0210630), in view of Mogna (U.S. Patent Application Pub. No. 2014/0231300) and Anonymous (Engineering Toolbox [online]; 2003).
I. Applicant Claims
i) an immediate-release component comprising gamma-hydroxybutyrate, and ii) a modified-release component comprising gamma-hydroxybutyrate; wherein the pharmaceutical composition comprises 4.5-9 g of gamma-hydroxybutyrate, is in an aluminum foil sachet (package) with a wall thickness of least 6 microns and a water vapor transmission rate of less than 7 mg/L/day, and with an interior relative humidity from 29% to 54%, and further wherein the said composition can exhibit the various stability properties recited. 
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Liang et al. disclose a pharmaceutical composition for once-nightly administration to e.g. a human for treating narcolepsy comprising i) an immediate-release component comprising gamma-hydroxybutyrate, and ii) a modified-release component comprising gamma-hydroxybutyrate; wherein the gamma-hydroxybutyrate daily dose for treating narcolepsy is e.g. 4.5-9 g (abstract; paragraphs 0001, 0005, 0026, 0027, 0032, 0039, 0040, 0047, 0051, 0052, 0054-0058, 0060, 0061, 0067, 0068, 0075, 0076, 0080, 0082, 0083, 0085, 0086; examples; claim 56).
Mogna disclose a package that can be in the form of e.g. an aluminum foil sachet for holding and protecting e.g. pharmaceuticals, which package is composed of two or more layers of aluminum, each layer being 20 microns thick, and which is impermeable to water vapor and oxygen, with the water vapor transmission rate being less than 1 g/m3/24 hours (i.e. precisely equivalent to less than 1 mg/L/day) (abstract; paragraphs 0001, 0002, 0008, 00130015, 00160023. 0028, 0048-0050, 0055, 0057, 0058, 0060, 0061, 0066, 0067, 0070, 0073, 0075). 

I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Liang et al. do not explicitly disclose that the pharmaceutical composition is in a package (e.g. sachet) with an interior relative humidity of 29-54% and a water vapor transmission rate of less than 7 mg/L/day. These deficiencies are cured by the teachings of Mogna and Engineering Toolbox. 
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Liang et al., Mogna and Engineering Toolbox, outlined supra, to devise Applicant’s presently claimed packaged pharmaceutical composition. 
Liang et al. disclose a pharmaceutical composition comprising i) an immediate-release component comprising gamma-hydroxybutyrate, and ii) a modified-release component comprising gamma-hydroxybutyrate, and further disclose that gamma-hydroxybutyrate is highly water-soluble and hygroscopic, and that this high water-solubility likely leads to drug migration into the coating layer over time to form pores upon exposure to water or moisture, thus allowing leakage of the drug (see paragraph 0005). Since Mogna discloses that pharmaceuticals susceptible to water vapor or oxygen can be protected by storing the pharmaceutical in a package that can be in the form of e.g. a sachet composed of two or more layers of aluminum foil which is 3/24 hours (i.e. precisely equivalent to less than 1 mg/L/day); one of ordinary skill in the art would thus be motivated to package the Liang et al. pharmaceutical composition in Mogna’s aluminum sachet, with the reasonable expectation that the resulting packaged pharmaceutical composition will be well protected from water vapor and oxygen over time, to thus prevent leakage of the gamma-hydroxybutyrate and other undesired chemical processes from occurring that would spoil the composition over time (i.e. to extend the shelf life of the product). 
Mogna discloses that regardless of the specific decay mechanism underlying a pharmaceutical material’s susceptibility to moisture, it is certain that a series of detrimental cascading events will unfold leading to the decay of a moisture-susceptible material at a relative humidity above 60% (see paragraph 0063). Moreover, anyone of ordinary skill in the art would certainly know that the ambient indoor relative humidity of nearly all climate-controlled buildings, including a typical medical laboratory or processing facility, is about 30-60%. Since Mogna discloses that the moisture-susceptible medicines should certainly not be exposed to a relative humidity of above 60%, but otherwise don’t specify any critical relative humidity at which they are packaged, it can reasonably be presumed that Mogna packages the pharmaceutical under typical, ambient conditions in a climate-controlled indoor facility with a relative humidity of 30-60%. Moreover, Engineering Toolkit discloses that the recommended relative humidity for producing medicines and capsules is generally within the range from 20-45%. Hence, in view of the cited prior art, one of ordinary skill in the art would thus be motivated to package the Liang et al. pharmaceutical in Mogna’s sachet having 
As far as the limitation of “initial degradants…are less than 0.05%”, this would be well understood by anyone of ordinary skill in the art as commonplace for any pharmaceutical product providing a maximum daily dose of greater than 1 g of drug.  Since the Liang et al. composition is understood to provide a daily or nightly dose of about 4.5-9 g of gamma-hydroxybutyrate (i.e. the drug), the threshold for degradation products is 0.05%, i.e. the initial degradants must be less than 0.05% (see e.g. Impurities in New Drug Products, August 2006, at https://www.fda.gov/media/71733/download; Attachment 1). 
The cited prior art would thus lead one of ordinary skill in the art to the claimed packaged pharmaceutical composition. Since the composition is the same, the properties must necessarily be the same as well, even if the cited prior art does not expressly disclose these properties. Hence, the packaged pharmaceutical composition one of ordinary skill in the art would thus arrive at by following the cited prior art as just described would thus have the various stability properties recited.  
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed 
II. Claims 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. Patent Application Pub. No. 2006/0210630), in view of Dargelas et al. (U.S. Patent Application Pub. No. 2009/0220611), Mogna (U.S. Patent Application Pub. No. 2014/0231300), and Anonymous (Engineering Toolbox [online]; 2003).
II. Applicant Claims
Applicant’s elected subject matter is directed to a packaged once-nightly pharmaceutical composition comprising i) an immediate-release component comprising gamma-hydroxybutyrate, and ii) a modified-release component comprising a core comprising gamma-hydroxybutyrate and 10-50 wt% of a coating comprising 40-70 wt% hydrogenated vegetable oil with 30-60 wt% of a mixture of methacrylic acid-ethyl acrylate copolymer and methacrylic acid-methyl methacrylate copolymer (1:2).
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Liang et al. disclose a pharmaceutical composition for once-nightly administration to e.g. a human for treating narcolepsy comprising i) an immediate-release component comprising gamma-hydroxybutyrate, and ii) a modified-release component comprising a core comprising gamma-hydroxybutyrate and 10-70 wt% of an enteric coating comprising one or more pH sensitive copolymers, including e.g. EUDRAGIT L100-55 or EUDRAGIT L 30-D55 (i.e. methacrylic acid-ethyl acrylate copolymer), and EUDRAGIT S100 (i.e. methacrylic acid-methyl methacrylate copolymer (1:2)), and one or more 
Dargelas et al. disclose that modified-release particles with a core containing an active agent advantageously have an enteric coating preferably comprising the combination of pH-sensitive methacrylic acid copolymers; such as e.g. EUDRAGIT L100-55, EUDRAGIT L 30-D55, and EUDRAGIT S100; with a hydrophobic compound, such as hydrogenated vegetable oil; wherein the enteric coating comprises e.g. 60 wt% of the mixture of methacrylic acid copolymers and 40 wt% of hydrogenated vegetable oil, and wherein the modified release particles provide optimal active release to the desired location at the desired speed along the GI tract with minimal inter-individual variability (i.e. with gastric emptying), to thus optimize the delivery of the active as a function of its absorption window and improving the comfort of the patient by limiting the number of dosage intakes (see abstract; paragraphs 0001, 0020-0024, 0038, 0040, 0044, 0046, 0047, 0056, 0062, 0071-0073, 0077, 0129-0146; examples). 
Mogna disclose a package that can be in the form of e.g. a sachet for holding and protecting e.g. pharmaceuticals, which package is composed of two or more layers of aluminum and which is impermeable to water vapor and oxygen, with the water vapor transmission rate being less than 1 g/m3/24 hours (i.e. precisely equivalent to less than 1 mg/L/day) (abstract; paragraphs 0001, 0002, 0008, 00130015, 00160023. 0028, 0048-0050, 0055, 0057, 0058, 0060, 0061, 0066, 0067, 0070, 0073, 0075).
Engineering Toolbox discloses that the recommended relative humidity for producing medicines and capsules is generally within the range from 20-45%.
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Liang et al. do not explicitly disclose that the enteric coating comprises 30-60 wt% of the mixture of methacrylic acid copolymers and 40-70 wt% of a hydrophobic compound, e.g. hydrogenated vegetable oil; and that the pharmaceutical composition is in a package (e.g. sachet) with an interior relative humidity of 29-54% and a water vapor transmission rate of less than 7 mg/L/day. These deficiencies are cured by the teachings of Dargelas et al., Mogna, and Engineering Toolbox.
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Liang et al., Dargelas et al., Mogna, and Engineering Toolbox, outlined supra, to devise Applicant’s presently claimed packaged pharmaceutical composition. 
Liang et al. disclose a pharmaceutical composition for once daily administration comprising i) an immediate-release component comprising gamma-hydroxybutyrate, and ii) a modified-release component comprising a core comprising gamma-hydroxybutyrate and 10-70 wt% of an enteric coating comprising one or more pH sensitive copolymers, including e.g. EUDRAGIT L100-55 or EUDRAGIT L 30-D55 (i.e. methacrylic acid-ethyl acrylate copolymer), and EUDRAGIT S100 (i.e. methacrylic acid-methyl methacrylate copolymer (1:2)), and one or more other excipients. Liang et al. further disclose that gamma-hydroxybutyrate is highly water-soluble and hygroscopic, and that this high water-solubility likely leads to drug migration into the coating layer to et al. disclose that modified-release particles with a core containing an active agent advantageously have an enteric coating preferably comprising the combination of pH-sensitive methacrylic acid copolymers; such as e.g. EUDRAGIT L100-55, EUDRAGIT L 30-D55, and EUDRAGIT S100; with a hydrophobic compound, such as hydrogenated vegetable oil; wherein the enteric coating comprises e.g. 60 wt% of the mixture of methacrylic acid copolymers and 40 wt% of hydrogenated vegetable oil, and wherein the modified release particles provide the advantage of tailoring and refining the release timing, location, and kinetics to the desired location at the desired speed along the GI tract, to thus optimize the delivery of the active as a function of its absorption window and improving the comfort of the patient by limiting the number of dosage intakes, with the pharmaceutical formulation having a great safety of use and the problems of inter-individual variability (i.e. with gastric emptying) overcome; and since Mogna discloses that pharmaceuticals susceptible to water vapor or oxygen, including those that contain hydrogenated vegetable oils, can be protected by storing the pharmaceutical in a package that can be in the form of e.g. a sachet composed of two or more layers of aluminum which is impermeable to water vapor and oxygen, with the water vapor transmission rate being less than 1 g/m3/24 hours (i.e. precisely equivalent to less than 1 mg/L/day); one of ordinary skill in the art would thus be motivated to employ an enteric coating comprising e.g. 60 wt% of methacrylic acid copolymers; such as e.g. EUDRAGIT L100-55, EUDRAGIT L 30-D55, and EUDRAGIT S100; with 40 wt% hydrogenated vegetable oil; and to package the pharmaceutical composition in Mogna’s aluminum sachet, with the reasonable expectation that the 
Mogna discloses that regardless of the specific decay mechanism underlying a pharmaceutical material’s susceptibility to moisture, it is certain that a series of detrimental cascading events will unfold leading to the decay of a moisture-susceptible material at a relative humidity above 60% (see paragraph 0063). Moreover, anyone of ordinary skill in the art would certainly know that the ambient indoor relative humidity of nearly all climate-controlled buildings, including a typical medical laboratory or processing facility, is about 30-60%. Since Mogna discloses that the moisture-susceptible medicines should certainly not be exposed to a relative humidity of above 60%, but otherwise don’t specify any critical relative humidity at which they are packaged, it can reasonably be presumed that Mogna packages the pharmaceutical under typical, ambient conditions in a climate-controlled indoor facility with a relative humidity of 30-60%. Moreover, Engineering Toolkit discloses that the recommended relative humidity for producing medicines and capsules is generally within the range from 20-45%. Hence, in view of the cited prior art, one of ordinary skill in the art would et al. pharmaceutical in Mogna’s sachet having an interior relative humidity of about 30-45%, with the reasonable expectation that the resulting packaged pharmaceutical will remain stable over time at or near this relative humidity level, even when the relative humidity of the outside environment (i.e. outside the package) is above 60%. 
As far as the limitation of claim 37, Liang et al. employ the barrier coat primarily to provide moisture protection to prevent the leakage of gamma-hydroxybutyrate. Since packaging Liang et al.’s pharmaceutical composition in Mogna’s aluminum sachet would thus eliminate the vulnerability of the composition to moisture and oxygen, one of ordinary skill in the art would thus recognize that Liang et al.’s barrier layer is no longer necessary for the purposes of a “barrier coat”.
The cited prior art would thus lead one of ordinary skill in the art to the claimed packaged pharmaceutical composition. Since the composition is the same, the properties must necessarily be the same as well, even if the cited prior art does not expressly disclose these properties. Hence, the packaged pharmaceutical composition one of ordinary skill in the art would thus arrive at by following the cited prior art as just described would thus have the stability property recited in claim 31.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of 
Response to Arguments
Applicant's arguments filed October 6, 2021 have been fully considered but they are not persuasive.
i) Applicant points to Figure 2 of Liang and then to Figure 3 of the present application, and notes that because these figures are not exact duplicates of each other, this proves that the answer to the question of whether the properties are inherent is “a resounding no, and it’s not even close”; then to “further highlight the issue”, Applicant points to instant claim 38, which recites a “relative bioavailability (RBA) of greater than 80%” and compares that to Table 3 on page 9 of Liang, which “shows three different delayed release (DR) formulations with relative bioavailabilities of 22%, 27%, and 54%, respectively”, and thus Applicant asserts “we have now provided conclusive evidence to the contrary that the compositions are not the same and that they do not share the same fundamental properties”. 
The Examiner, however, would like to point out the following:
1. One of ordinary skill in the art would no doubt immediately recognize that the comparisons made and the conclusions thus reached by Applicant here are utterly ridiculous. Even at the most basic and fundamental level, there has been no proper side by side comparison made whatsoever. At the very best, Applicant is merely comparing apples to oranges. Even worse, the compositions being compared are not even commensurate in scope with the claims, and, in some respects, Applicant is merely comparing one parameter with an entirely different parameter. 
we agree with the Examiner’s findings and conclusion of obviousness” (page 5), and further, regarding all of Applicant’s recited stability properties, the Board concluded “the stability of the composition within the packaging is a property of the packaged material that we conclude, as the Examiner did, would have been inherent, absent evidence to the contrary” (page 5). The Board further noted that “the Examiner relied on sufficient evidence to conclude that the stability claimed would necessarily result from the Liang composition packaged in the described Mogna sachet/blister pack, thereby shifting the burden to Appellant to demonstrate that such stability would not necessarily result” (pages 6-7). Here, Applicant has clearly not provided sufficient evidence to the contrary, much less met the burden to thus demonstrate that the stability properties would not necessarily result. 
3. In stark contrast to Applicant’s assertion, the Liang disclosure is certainly not limited to Figure 2, nor is the composition whose test results are shown in Figure 2 even fully representative of the Liang composition as a whole. Figure 2 merely depicts the dissolution profile of a “colon-targeting prototype”, in this specific case without a neutralizing agent (i.e. malic acid), at various pH values, i.e. 1.1, 6.0, and 7.5. There is not even an immediate-release component at all, rather only a modified-release element, which modified-release element is being tested with specific coating materials arguendo, that the two compositions being compared were the same, of course the dissolution profile curves would not be exact duplicates since the compositions are being tested under completely different conditions. 
4. However, to make the comparison even worse, the embodiment depicted in Figure 2 of Liang, and the embodiment depicted in Figure 3 of the present application do not even contain the same total amount of GHB, do not contain the same amounts of GHB in the IR component and the MR component (in fact, as noted, supra, the Liang embodiment of Figure 2 lacks an IR component altogether), do not have the same coating materials that control release at various pH values or even the same amount of coating materials (even if they are different coating materials). Further, neither of the compositions being compared is commensurate in scope with the claims. Liang’s “colon-targeting prototype” of Figure 2 lacks an IR component altogether. Applicant’s embodiment of Figure 3 contains microcrystalline cellulose, povidone K30, hydrogenated vegetable oil, EUGRAGIT L100-55, EUDRAGIT S100, malic acid, xanthan gum, HEC, carrageenan, and magnesium stearate, none of which are necessarily required by the claims, and none of which are even present in Liang’s “colon-targeting prototype” of Figure 2. At best, one can merely conclude from such a comparison that Liang’s “colon-targeting prototype” with no immediate-release component has a different dissolution profile when tested at pH 1.1, 6.0, and 7.5 
5. In instant claim 38, there is a “relative bioavailability” of greater than 80%, but no clue whatsoever given as to what this value is relative to. The limitation is therefore completely meaningless. In claim 21, there is a “relative bioavailability” of greater than 80%, and in this case the claim states what this is actually relative to….i.e. “an equal dose of the immediate release liquid solution of sodium oxybate administered at t0 and t4h in equally divided doses administered approximately 2 hours apart after a standardized meal”. In other words, the composition as a whole, with both the immediate-release and modified release components, has a “relative bioavailability” of greater than 80% compared to the immediate release liquid solution of sodium oxybate administered as described. In stark contrast, the “relative bioavailability” values of 22%, 27%, and 53% reported in Liang Table 3 are merely for delayed release components (with no immediate-release component) relative to an immediate-release component. The immediate-release component had a “relative bioavailability” of 100%. These values were merely obtained as part of an experiment assessing the bioavailability achieved at various parts of the GI tract. Liang concludes that “the lower in the GI, the lower the bioavailability (BA), i.e. absorption is higher at upper GI” (paragraph 0115). Clearly, then, the only real conclusion that can be drawn from the data compared is that a “relative bioavailability” of greater than 80% can 
ii) Applicant contends that “from a scientific perspective”, the teachings and examples of Liang are “highly bizarre”, and thus “it is scientifically impossible to follow teachings of Liang” and thus “given this lack of predictability, there can be no reasonable expectation of success”, and therefore “the Office’s obviousness rejection is therefore based on two faulty premises – that one of skill in the art could actually make the composition of Liang and that such composition would be identical to the composition of the claimed invention”. 
The Examiner, however, would like to point out the following:
1. The Board has already assessed the Liang reference, and found no such issues. Here, as in parent Application No. 16/223,940, Applicant is merely putting the Liang composition, i.e. a once-nightly GHB composition which comprises an immediate-release component of GHB and a modified release component of GHB, into the Mogna moisture-proof pouch to thus protect the gamma-hydroxybutyrate from moisture exposure and thus improve the stability of the composition, e.g. during storage. The Board agrees, i.e. “we agree with the Examiner’s findings and conclusion of obviousness” (page 5), and the Board further concluded that “the Examiner’s rejection provides cogent reasons to establish a reasonable expectation of success” (page 16).
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.